Order, Supreme Court, Bronx County (Alan Saks, J), entered October 4, 2007, which, insofar as appealed from as limited by the briefs, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The denial of defendants’ summary judgment motion, which was brought prior to any discovery being conducted, was appropriate. Although defendants submitted certain documents purporting to demonstrate that they were not liable under the Labor Law for plaintiff’s injuries, the documents raised a number of issues of fact concerning, inter alia, the relationship among various corporate entities and those entities’ presence at the subject work site. Under the circumstances, plaintiff is entitled to discovery to resolve such outstanding questions (see e.g. Primedia Inc. v SBI USA LLC, 43 AD3d 685, 686 [2007]; see also La v New York Infirmary/Beekman Downtown Hosp., 214 AD2d 425 [1995]). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ.